Citation Nr: 1409116	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as the result of undiagnosed illness.

2.  Entitlement to service connection for a left shoulder disorder, to include as the result of undiagnosed illness.

3.  Entitlement to service connection for blurred vision, to include as the result of undiagnosed illness.  

4.  Entitlement to service connection for residuals of a parasitic infection, to include as the result of undiagnosed illness.

5.  Entitlement to service connection for sleep apnea, to include as the result of undiagnosed illness.  

6.  Entitlement to service connection for restless leg syndrome, to include as the result of undiagnosed illness.  

7.  Entitlement to service connection for anxiety, to include as the result of undiagnosed illness.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to October 1996.  He had Reserve service from October 1996 to December 2003.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was preciously before the Board in November 2012 and was remanded for additional development.

A March 2013 rating decision granted service connection for headaches, hypertension, and hemorrhoids.  The Veteran has not expressed disagreement with the March 2013 RO decision.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or credible lay, evidence of record that the Veteran has a right ankle disability.

2.  There has been no demonstration by competent clinical, or credible lay, evidence of record that the Veteran has a left shoulder disability.

3.  Presbyopia is a known clinical diagnosis and, as a type of refractive error of the eye, cannot be service connected in the absence of additional disability due to superimposed disease or injury, which there is none; there also is no medical evidence otherwise causally or etiologically relating an eye disorder to the Veteran's service in the military, including his Persian Gulf War service.

4.  There has been no demonstration by competent clinical, or credible lay, evidence of record that the Veteran has a disability related to residuals of a parasitic infection.

5.  There has been no demonstration by competent clinical, or credible lay, evidence of record that the Veteran has a disability related to restless leg syndrome.

6.  There has been no demonstration by competent clinical, or credible lay, evidence of record that the Veteran has a sleep apnea disability related to service.

7.  An anxiety disorder was not manifest in service and is not otherwise related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  The criteria for service connection for left shoulder strain have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  The criteria for service connection for blurred vision, to include as the result of undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

4.  Entitlement to service connection for residuals of a parasitic infection, to include as the result of undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

5.  Entitlement to service connection for sleep apnea, to include as the result of undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

6.  Entitlement to service connection for restless leg syndrome, to include as the result of undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

7.  Entitlement to service connection for an anxiety disorder, to include as the result of undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in November 2008 and November 2012, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the November 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

In December 2012 the Veteran underwent VA examinations that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions obtained in this case are adequate.  The VA examiners elicited information concerning the Veteran's military service.  The opinions considered the pertinent evidence of record, the Veteran's lay history and statements pertaining to symptoms, included specific reference to the Veteran's service treatment records, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its November 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Consequently, VA's duty to assist the Veteran in the development of his claim has been satisfied.  Significantly, as noted, in November 2012 the Veteran underwent VA examinations that addressed the medical matters presented by this appeal.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Compensation may be paid to a Persian Gulf Veteran when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness such as, but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i)(B)(ii).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).
I.  Right ankle

A July 1982 service treatment record reveals that the Veteran complained of right ankle pain of two days duration.  There was some tenderness with very little swelling and full range of motion.  The assessment was a mild sprain.  

November 1997 and May 2003 Army National Guard examinations indicate that the Veteran's lower extremities and feet were clinically evaluated as normal; the Veteran specifically denied that he had any foot or joint problems on the corresponding Medical History Reports.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is important to note that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).  

A review of the claims file reveals that the Veteran has not been diagnosed with a right ankle disorder.  The December 2012 VA examiner noted that the Veteran had no functional loss or functional impairment of the right ankle.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose a chronic right ankle disability.  His lay evidence, to the extent that he has provided any, does not constitute competent medical evidence and lacks probative value.

While the issue had been previously characterized as a right ankle disability, to include as due to undiagnosed illness, the Veteran has instead claimed that his right ankle disability is due to events that occurred in 1982.  However, even considering entitlement as due to undiagnosed illness, given the lack of post-service evidence of chronic disability either perceptible to an examining physician or demonstrated by non-medical indicators, the Board finds that this theory of entitlement is not helpful to the Veteran's claim.  See 38 C.F.R. § 3.317(a)(3) (2013).  

In sum, service connection for a right ankle disorder is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Left shoulder

An August 1994 service treatment record reveals that the Veteran complained of left shoulder pain of four months duration.  The Veteran indicated that his left shoulder pain was constant with pain that would radiate to his fingers.  Examination revealed left shoulder tenderness and limitation of left arm motion of 90 degrees adduction.  X-rays were negative.  Questionable impingement syndrome was noted as an assessment.

November 1997 and May 2003 Army National Guard examinations indicate that the Veteran's upper extremities were clinically evaluated as normal; the Veteran specifically denied that he had any shoulder pain or problems on the corresponding service Medical History Reports.

Private medical records dated in December 2007, March 2008, June 2008, and August 2008 included physical examination of the Veteran's musculoskeletal system.  No complaints or findings related to the left shoulder were noted.

A February 2009 private chiropractor report reveals that the Veteran complained of left shoulder pain that the Veteran attributed to his days as a paratrooper during service.  The chiropractor essentially stated that it would not be uncommon for a paratrooper such as the Veteran to have shoulder pain as a result of his parachute jumps during service.  The report did not contain a left shoulder diagnosis.

At the December 2012 VA examination, the Veteran indicated that he had left shoulder pain that would sometime interfere with sleep.  He indicated, however, that the shoulder pain had improved the last couple of years.  He stated that he had only occasional left shoulder pain that did not limit any activity.  Examination revealed that the Veteran had left shoulder flexion to 180 degrees with no objective evidence of painful motion.  Left shoulder muscle strength testing was 5/5.  The Veteran was assessed with left shoulder sprain.  The December 2012 VA examiner stated that the Veteran's left shoulder complaints were not related to his active service.  

A review of the claims file reveals that the Veteran has not been diagnosed with a chronic left shoulder disorder.  The December 2012 VA examiner noted that the Veteran had full range of motion of the left shoulder and strength of 5/5.  Further, the Veteran himself has stated that he had only occasional left shoulder pain that did not limit his activities.  

As noted, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Moreover, as was noted with respect to the Veteran's claim for service connection for a right ankle disability, even considering entitlement as due to undiagnosed illness, given the lack of post-service evidence of chronic disability either perceptible to an examining physician or demonstrated by non-medical indicators, the Board finds that this theory of entitlement is not helpful to the Veteran's claim.  See 38 C.F.R. § 3.317(a)(3) (2013).  Therefore, in the absence of proof of a present left shoulder disability, the issue must be denied.

III.  Blurred vision

The September 1981 service enlistment examination report indicates that the Veteran's eyes were clinically evaluated as normal, and distant vision was recorded as 20/20 in the right eye and 20/40 in the left eye, corrected to 20/20.  Eye disability was not indicated on the Veteran's PULHES profile, as the Veteran's rating for the eyes (E) reflects a 1.

November 1997 and May 2003 Army National Guard examinations indicate that the Veteran's eyes were clinically evaluated as normal with corrected near and distant vision of 20/20 in each eye.

At a December 2012 VA examination the Veteran indicated that he had not had any incapacitating episodes of the eyes during the prior 12 months.  The diagnosis was presbyopia, and the uncorrected distant vision was 20/20-1 OD/OS.  Near vision was corrected to 20/20 OD/OS.  The examiner stated that the Veteran had age-expected presbyopia, "which is not an eye disease, but a natural occurrence with age."

The Veteran's service medical records are negative for any complaints of relevant symptoms, etc., or diagnoses of an eye disorder, and the December 2012 VA examiner determined that he had presbyopia.  Presbyopia is a type of refractive error and is not considered a disease or injury for purposes of VA disability compensation and, therefore, cannot be service connected as a matter of law absent evidence of additional disability due to superimposed disease or injury-which there is none.  38 C.F.R. §§ 3.303(c).  Moreover, presbyopia is a known clinical diagnosis.  Thus, the Veteran does not have an undiagnosed illness of the eyes.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Although the Board readily acknowledges that Veteran is competent to report symptoms of visual difficulties, as noted, refractive error is not considered a disease or injury for purposes of VA disability compensation.  No other eye or visual disability has been noted.  As such, the Board finds that the criteria for service connection for visual disability have not been met, and the claim is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102.

IV.  Residuals of a parasitic infection

While service treatment records show that in February 1984 it was noted that the Veteran had been assigned to Sinai, Arab Republic of Egypt and that the medical team had identified various parasitic infections endemic to the area, no such symptoms or diagnosis was noted in the Veteran's service treatment records.

November 1997 and May 2003 Army National Guard examinations noted no gastrointestinal disability.

At his December 2012 VA examination, the Veteran stated that while in the Persian Gulf in 1991, he developed some diarrhea that lasted a month and a half that went away on its own without treatment.  He did not have any further symptoms until June 2012 when he developed fatigue and anemia was found.  It was determined that the Veteran had colon cancer.  The examiner stated that the Veteran had no signs or symptoms attributable to any infectious intestinal condition.  The examiner also stated that colon cancer was not caused by parasitic infection.

The Board can find no evidence that the Veteran has a current chronic disability characterized or related to a parasitic infection.  In fact, the Veteran has stated at his December 2012 VA examination that the diarrhea he experienced in the Persian Gulf in 1991 had gone away.  Further, the December 2012 VA examiner stated that the Veteran had no signs or symptoms attributable to any infectious intestinal condition.  The examiner also stated that colon cancer was not caused by parasitic infection.  In sum, the Board finds that the competent medical evidence fails to demonstrate that the Veteran has a disability characterized or related to residuals of a parasitic infection, and the Veteran has not asserted to the contrary, and the claim is denied.

V.  Restless leg syndrome

Service treatment records note no findings or complaints related to lower extremity orthopedic or neurological problems.

November 1997 and May 2003 Army National Guard examinations noted no lower extremity orthopedic or neurological disability.

At his December 2012 VA examination, the Veteran stated that four years prior his legs had felt "funny" (numbness, achy, and moving all the time) but that the symptoms had gone away and he currently had no current problems with his legs.

The Board can find no evidence that the Veteran has a current chronic disability characterized or related to having restless legs.  In fact, the Veteran has stated at his December 2012 VA examination that he has no problems with his legs, and none has been identified.  In sum, the Board finds that the competent medical evidence fails to demonstrate that the Veteran has a disability characterized or related to having restless legs, and no examiner has linked such a problem to the Veteran's service, including his service in the Persian Gulf.  While the Veteran is competent to state that he has problems with is legs, he has in this instance stated that he in fact has no such disability, and the claim is denied.

VI.  Sleep Apnea

Service treatment records note no findings or complaints related to sleep problems.

November 1997 and May 2003 Army National Guard examinations noted no sleep-related disability, and the Veteran specifically denied that he had any sleep problems on the corresponding Medical History Reports.

On his September 2008 claim the Veteran indicated that his sleep apnea began in 2000.  

At the December 2012 VA examination the Veteran stated that his wife, a nurse, had witnessed that he had snored heavily and that he had other respiratory problems.  However, any effort or her part to diagnose sleep apnea would not be sufficient to match the weight of the December 2012 VA examiner's opinion against a current diagnosis of this condition.  The examiner specifically indicated that the Veteran had no findings, symptoms, or signs attributable to sleep apnea.  The Board can also find no evidence that the Veteran's claimed sleep problems have been designated as a separate physical or psychiatric disability.  While the Veteran and his spouse are considered competent to state that he has sleep problems, the Veteran has appeared to link his problems of fatigue to his colon cancer.  Consequently, based on the all of the foregoing, the Board finds that the criteria for service connection for sleep apnea have not been met, and the claim is denied.

VII.  Anxiety Disorder

Service treatment records note no complaints or diagnoses of psychiatric disability.

A November 1997 and May 2003 Army National Guard examinations reflect that the psychiatric system was clinically evaluated as normal; the Veteran specifically denied that he had nervous problems on the corresponding Medical History Reports.

At the December 2012 VA examination the Veteran reported that his anxiety had begun in the 1980s during service.  He did not reference any specific incident but stated that he would become anxious and apprehensive giving presentations.  The diagnosis was anxiety disorder.  After examining the Veteran and noting the Veteran's statements, the examiner stated that it was not likely that the Veteran's anxiety disorder was related to his active service.

The Board finds that the preponderance of the evidence is against the claim for service connection for anxiety disorder because the most probative evidence of record, the December 2012 VA examination report, concluded that the Veteran's currently manifested anxiety disorder did not have its onset in service and was not otherwise related to his military service.  Winsett v. West, 11 Vet. App. 420 (1998).  In this regard, the examiner noted that the Veteran did not relate any incident that would serve as a basis for this disorder, there was no evidence that this disorder was chronic in nature, and the opinion was based on a full review of the record, the Veteran's statements, and a thorough clinical evaluation.  There is also no competent medical opinion of record that contradicts the negative findings made in the December 2012 VA examination report.

In essence, the Veteran in this case is relying on his own reports of in-service psychiatric symptoms as a basis for awarding compensation benefits.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Veteran is not competent to establish a matter that requires medical knowledge, such as providing the etiology of his anxiety disorder.  In this regard, the Board notes that whether one has an anxiety disorder, or what its causation may be related to, is not a question that can be determined by mere observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As for continuity of symptomatology since service, the Board notes that it appears that the Veteran has not been diagnosed with a psychosis.  Further, the Board also points out that the Veteran's reports of having such symptoms have been inconsistent.  As noted, in November 1997 and May 2003 the Veteran denied that he had any nervousness or related psychiatric symptoms, and any assertion of continuity of symptomatology of psychiatric disability is not supported by the record.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a claimant).

Finally, as anxiety disorder is a known clinical diagnosis, the provisions relating to undiagnosed illness are not for application.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

A review of the evidence has revealed that the Veteran's anxiety did not have its onset during his active service and was not caused by his active service.  As the preponderance of evidence is unfavorable to his claim, the Board must deny his appeal as to entitlement to service connection for anxiety disorder.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Conclusion

To the extent that the Veteran may be claiming that any of the disorders arose as a result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not obviate the requirement that the Veteran must submit medical evidence of a causal relationship between his current condition and service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the Veteran must provide satisfactory evidence of a relationship between his service and the disabilities on appeal. He has not done so in this case.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for blurred vision is denied.

Service connection for residuals of a parasitic infection is denied.

Service connection for sleep apnea is denied.

Service connection for restless leg syndrome is denied.

Service connection for anxiety disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


